DETAILED ACTION
Claims 1, 3, 6, 9-17 and 19 are pending.
Applicant’s arguments, see Appeal Brief, filed March 21, 2022, with respect to claim 1 and its dependents have been fully considered and are persuasive.  The rejections of Claims 1 and its dependents under 36 USC 112 and 103 has been withdrawn. 
Moreover, the double patenting rejection is overcome by the filing and approval of the terminal disclaimer of July 25, 2022.
Allowable Subject Matter
Claims 1, 3, 6, 9-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of the previously cited KIM et al and HA et al. However, these references, either alone or in combination, fail to address the copolymer consisting of the monomers of chemical formulas 1, 2 or 3, chemical formulas 5, 6, or 7, and a cyano group, in conjunction with the other claimed features. The arguments of the appeal brief of March 21, 2022 provide support for this conclusion. The available prior art does not provide a teaching, suggestion or motivation as to how to combine references to address the claims as filed, placing the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        7/28/2022

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721